Name: Commission Decision of 4 August 2005 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2005) 2933) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: culture and religion;  social affairs;  tariff policy;  America;  means of agricultural production;  agricultural policy;  Europe
 Date Published: 2005-08-09; 2006-12-12

 9.8.2005 EN Official Journal of the European Union L 206/16 COMMISSION DECISION of 4 August 2005 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (notified under document number C(2005) 2933) (Text with EEA relevance) (2005/605/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 19 (ii) thereof, Whereas: (1) In accordance with the general rules laid down in Annex II to Commission Decision 93/195/EEC (2) the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in any of the third countries listed in the same group in Annex I to that Decision. (2) Given the degree of veterinary supervision and the fact that the horses concerned are kept separate from animals of lower health status, the period of temporary export should be extended to less than 90 days and the animal health conditions and the veterinary certification should accordingly be laid down for the re-entry of registered horses after temporary export to participate in specific horse races, competitions or cultural events taking place in Canada or the United States of America. (3) In 2005 the Spanish Riding School of Vienna will hold presentations in the United States of America, commemorating the 60th anniversary of General George Pattons rescue of the Austrian Lipizzaner at the end of World War II. Those presentations should be considered a specific equestrian event qualifying for the application of the specific re-entry conditions. (4) Decision 93/195/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is amended as follows: 1. In Article 1, the third indent is replaced by the following:  have taken part in specific races, competitions or cultural events in Canada or the United States of America and meet the requirements laid down in a health certificate in accordance with the model health certificate set out in Annex III to this Decision. 2. Annex III is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321). (2) OJ L 86, 6.4.1993, p. 1. Decision as last amended by Decision 2004/211/EC (OJ L 73, 11.3.2004, p. 1). ANNEX ANNEX III